DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31a, as shown in figure 2 and 11a, as shown in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi (10,116,093).
With regard to claim 1, Ishibashi teaches, as shown in figures 2, 4-8, and 10-13 and taught in column 3 line 1 - column 5 line 58: “A power feed joint structure (shown in figure 5) of a power control unit configured to connect internal power feeding passages of three phases of a power module and external power feeding 5passages of three phases of a motor unit, the power feed joint structure of the power control unit comprising: three module-side bus bars 70 connected to each of the internal power feeding passages, respectively; three motor-side bus bars 31 connected to each of the external power feeding 10passages, respectively; three flexible conductive members 73 configured to connect the module-side bus bars 70 and the motor-side bus bars 31, which have corresponding phases; a bus bar housing 35 attached to a fixed block 10 and configured to hold the three motor-side bus bars 31; and  15an insulating cover member 90 configured to restrict falling of the module-side bus bars  70 by using the flexible conductive members 73”.

With regard to claim 2, Ishibashi teaches: “The power feed joint structure of the power control unit according to claim 1”, as shown above.
Ishibashi also teaches, as shown in figures 2 and 5-6: “wherein the insulating cover 90 member has a partition wall configured to partition the 20neighboring flexible conductive members 73”.

With regard to claim 3, Ishibashi teaches: “The power feed joint structure of the power control unit according to claim 2”, as shown above.
Ishibashi also teaches, as shown in figures 2 and 5-6: “wherein the insulating cover member 90 is formed in a shape that surrounds the flexible conductive members 73 with a gap”.

With regard to claim 4, Ishibashi teaches: “The power feed joint structure of the power control unit according to claim 1”, as shown above.
Ishibashi also teaches, as shown in 2: “wherein the insulating cover member 90 extends to a position facing the module-side bus bars 70”.

With regard to claim 5, Ishibashi teaches: “The power feed joint structure of the power control unit according to claim 1”, as shown above.
Ishibashi also teaches, as shown in figures 12-13: “wherein the insulating cover member 90 is detachably attached to the bus bar housing 35”.
With regard to claim 6, Ishibashi teaches: “The power feed joint structure of the power control unit according to claim 1”, as shown above.
Ishibashi also teaches, as shown in figure 2 and 10-13 and taught in column 3 line 1 - column 5 lines 67: “wherein concave sections 92 configured to separate enclosing sections of the neighboring 10module-side bus bars 70 are provided in edges of the insulating cover member 90 disposed closer to the power module, and displacement restricting sections 97, which are inserted into the concave sections 92 and which are configured to restrict displacement of the insulating cover member 90, is provided so as to protrude from a block disposed closer to the power module”.

With regard to claim 7, Ishibashi teaches: “The power feed joint structure of the power control unit according to claim 1”, as shown above.
Ishibashi also teaches, as shown in figure 12: “wherein the flexible conductive member 73 is constituted by a braided wire”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831